Case 1:20-cv-00216-MSM-PAS Document 206-3 <font color=teal>(Case Participants)</font>
                     Filed 06/17/20 Page 1 of 2 PageID #: 11073




                          Exhibit B
Case 1:20-cv-00216-MSM-PAS Document 206-3 <font color=teal>(Case Participants)</font>
                     Filed 06/17/20 Page 2 of 2 PageID #: 11074



                                 Declaration of Meagan DeSimone

     1.      My name is Meagan DeSimone, and I am over the age of 18.

     2.      I submit this declaration in support of the bail hearing for Mr. Ernesto Sam Gonzalez,
             who is currently detained by Immigration and Customs Enforcement (“ICE”) at the
             Donald W. Wyatt Detention Facility (“Wyatt”) in Central Falls, Rhode Island.

     3.      On or about June 7, 2020, I talked by phone with Ms. Evilin Reyes, who represented
             enthusiasm in receiving Mr. Ernesto Sam Gonzalez in her home at 69 Burnett Street,
             Second Floor, Providence, RI 02907 and provide housing for Mr. Ernesto Sam
             Gonzalez indefinitely.

     4.      Ms. Reyes has represented to me that the three-bedroom apartment has sufficient
             room for Mr. Sam Gonzalez to quarantine for 14 days. He will have his own
             bedroom and be able to exercise social distancing.

     5.      Ms. Reyes also represented to me that she will be responsible for providing for him
             during this time.

         I declare under penalties of perjury of the laws of the United States that the foregoing is
     true and correct to the best of my knowledge.

          Executed on this 7th day of June, 2020, in Washington, D.C.



                                                               /s/______________________
                                                               Meagan DeSimone
